     Case 2:20-cv-01818-KJM-DMC Document 21 Filed 03/10/21 Page 1 of 4


1    HEATHER E. WILLIAMS, Bar No. 122664
     Federal Defender
2    CAROLYN M. WIGGIN, Bar No. 182732
     Assistant Federal Defender
3    801 I Street, 3rd. Floor
     Sacramento, California 95814
4    Telephone: (916) 498-5700
5
6                            IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     JAMES L. DEKALB,                             )    Case No. 2:20-cv-01818-KJM-DMC
                                                   )
10                  Petitioner,                    )    REQUEST FOR SUBSTITUTION OF
                                                   )    ATTORNEY AND EXTENSION OF TIME
11          v.                                     )    TO FILE TRAVERSE; ORDER
                                                   )
12    RALPH DIAZ,                                  )
                                                   )
13                  Respondent.                    )
                                                   )
14                                                 )
15
            Petitioner James L. Dekalb hereby moves this Court for an order substituting
16
     Charles M. Bonneau , Jr.
17   Law Office of Charles M. Bonneau, Jr.
     331 J Street
18
     Suite 200
19   Sacramento, CA 95814
     Phone: 916-444-8828
20   Fax: 916-444-8829
     Email: cmbonneau@gmail.com
21
22   as counsel for Petitioner James L. Dekalb in the above-entitled case. The Federal Defender’s

23   Office has determined that it is unable to represent Mr. Dekalb at this time. Mr. Bonneau has

24   agreed to represent Mr. Dekalb.

25          Petitioner Dekalb further requests that this Court grant him an extension of time to file his

26   traverse. He asks that his traverse be due within 120 days of the date this Court signs this order

27
28
                                                       -1-
     Case 2:20-cv-01818-KJM-DMC Document 21 Filed 03/10/21 Page 2 of 4


1    substituting in Mr. Bonneau as his counsel. Counsel for Respondent has informed the undersigned
2    that Respondent does not oppose this request for an extension of time.
3           The undersigned is authorized to sign this substitution motion on Mr. Bonneau’s behalf.
4
5    Dated: March 9, 2021                        Respectfully submitted,
6
                                                 HEATHER E. WILLIAMS
7                                                Federal Defender
8
                                                  s/ Carolyn M. Wiggin
9                                                CAROLYN M. WIGGIN
                                                 Assistant Federal Defender
10
     Dated: March 9, 2021
11
                                                 s/ Charles M. Bonneau , Jr.
12                                               CHARLES M. BONNEAU, JR.
13                                               Attorney at Law

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
     Case 2:20-cv-01818-KJM-DMC Document 21 Filed 03/10/21 Page 3 of 4


1
2
3                                               ORDER
4          Pursuant to this Motion for Substitution of Counsel and Extension of Time to File the
5    Traverse, and for the reasons stated therein, IT IS HEREBY ORDERED that
6          1. CHARLES M. BONNEAU, JR., Attorney at Law, shall be substituted in as counsel
7              appointed on behalf of Movant JAMES L. DEKALB in place of the Office of the
8              Federal Defender for the Eastern District of California.
9          2. Petitioner is granted an extension of time to file a traverse. Petitioner’s traverse is no
10             longer due 60 days from the date the Office of the Federal Defender was appointed to
11             represent him. Petitioner shall file a traverse within 120 days of the date this order is
12             filed.
13         3. The Clerk of the Court shall serve a copy of this order on the Federal Defender’s office,
14             and Charles M. Bonneau, Jr., cmbonneau@gmail.com.
15
16   Dated: March 9, 2021
17                                                        ____________________________________
                                                          DENNIS M. COTA
18                                                        UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
                                                    -3-
     Case 2:20-cv-01818-KJM-DMC Document 21 Filed 03/10/21 Page 4 of 4


1                                      CERTIFICATE OF SERVICE
2           The undersigned hereby certifies that she is an employee in the Office of the Federal
3    Defender for the Eastern District of California and is a person of such age and discretion as to be
4    competent to serve papers.
5           On March 9, 2021, s/he caused to be served a copy of the attached
6    REQUEST FOR SUBSTITUTION OF ATTORNEY AND EXTENSION OF TIME TO
7    FILE TRAVERSE; PROPOSED ORDER

8    by placing said copy in a postpaid envelope addressed to the person(s) hereinafter named, at the

9    place(s) and address(es) stated below, which is/are the last known address(es), and by depositing

10   said envelope and contents in the United States mail at Sacramento, California as follows:

11
12   Mr. James Lawrence Dekalb
     Booking No. CC19KZ088
13   Martinez Detention Facility
     901 Court Street
14   Martinez, CA 94553
15
                I declare under penalty of perjury that the foregoing is true and correct. Executed on
16
17   this 3rd day of March, 2021.

18
                                                           /s/ Megan Blumm
19                                                         Megan Blumm
20
21
22
23
24
25
26
27
28
                                                     -4-
